The chancellor decided in this case that in a suit in this court, brought to obtain a perpetual injunction restraining the prosecution of an action at law against the complainants as sureties and another person as the principal maker of a joint and several promissory note, the principal is a necessary party.. That under the Act of 1837, to prevent usury, where a suit is brought upon a note alleged to be usurious, in the name of a nominal plaintiff, for the benefit of the real holder and owner of the note, the latter may be compelled to testify to the fact of usury, in the same manner as if he was the nominal plaintiff in the suit. That the circumstance of there being no other evidence of the usury, therefore, than the testimony of the real holder and owner of the note, will not furnish a sufficient reason for coming into this court for relief, on the ground that there is no adequate remedy at law. Decretal order of the vice-chancellor of the Eighth Circuit reversed, without costs to either party upon the appeal, and demurrers allowed, and bill dismissed, with costs, but without prejudice, etc.